     8:19-cv-00035-RFR-MDN Doc # 18 Filed: 09/03/19 Page 1 of 15 - Page ID # 76



                         UNITED STATES DISTRICT COURT
                               DISTRICT OF NEBRASKA
    TINA L. NICHOLS, an individual,
               Plaintiff,
    v.                                                       Case No. 8:19-cv-35
    FIRST DATA RESOURCES, LLC, a
    Delaware Limited Liability Corporation,                  SECOND AMENDED
                                                                COMPLAINT
    and
    JONES LANG LASALLE AMERICAS,
    INC., a Maryland Corporation
                                                         Place of Trial: Omaha, NE
                                                          JURY TRIAL DEMANDED
                Defendants.


                                        INTRODUCTION

          1.      Tina L. Nichols (“Ms. Nichols”) is a 56-year-old African American woman

who was placed by Jones Lang LaSalle Americas, Inc. (“JLL”) at First Data Resources,

LLC (“First Data”) in Omaha, Nebraska.1           Ms. Nichols worked at First Data as an

Administrative Secretary. Nichols’ manager assessed her performance as positive after

her first six (6) months; she was told she was “an integral part of the team.” Not only was

Ms. Nichols told she “does a great job,” her supervisor wrote in her Mid-Year Review that

Ms. Nichols

                  “has quickly become a part of the fabric of the JLL/First Data
                  family. She is personable, professional and adaptable. She
                  been a great addition…”

          2.      Nonetheless, Ms. Nichols’ was unexpectedly fired from her position. First

Data told Ms. Nichols’ JLL supervisor, Matt Covey, on May 1, 2017, that “today will be


1
 First Data contracted with JLL for facilities maintenance to provide property and administrative
services. The services were located in the Corporate Solutions Business Unit of First Data.
  8:19-cv-00035-RFR-MDN Doc # 18 Filed: 09/03/19 Page 2 of 15 - Page ID # 77



Ms. Nichols’ last day.” Covey then relayed to Ms. Nichols that “our client said today will

be your last day.”

       3.     Neither First Data nor JLL issued Ms. Nichols a warning. Nor did either

defendant require Ms. Nichols be put on a performance improvement plan.

       4.     Ironically, First Data was served with a discrimination charge by one of its

former employees, Rodney Nichols, who happens to be Ms. Nichols’ husband. Rodney

filed charges alleging that First Data discriminated against him on the basis of age and

race in violation of federal and Nebraska law. He filed charges in Spring 2016 but those

charges were not served on First Data until after Ms. Nichols’ Mid-Year review was

issued. After Rodney filed discrimination charges against First Data, and those charges

were served on it, First Data’s treatment of Ms. Nichols’ changed. Her Annual Review

was markedly different than her Mid-Year review.

       5.     Ms. Nichols’ termination was based solely on retaliation by First Data

because her husband availed himself of the protected legal processes for safeguarding

his state and federal rights to be free from discriminatory treatment.        The timing

demonstrates that Rodney’s discrimination charge with the Omaha Human Rights and

Relations Department was the causative event resulting in Ms. Nichols’ termination.

                                        PARTIES

       6.     Tina Nichols (“Ms. Nichols”) is a 56-year-old African American woman who

worked for JLL at First Data until she terminated on May 1, 2017. Ms. Nichols lives in

Omaha, Nebraska.

       7.     First Data Resources, LLC (“First Data”) provides technology and services

solutions to merchants and financial institutions around the world.      First Data is a



                                            2
  8:19-cv-00035-RFR-MDN Doc # 18 Filed: 09/03/19 Page 3 of 15 - Page ID # 78



Delaware Limited Liability Corporation doing business in Nebraska with a location at 6855

Pacific Street, Omaha, NE 68106.

       8.     JLL provides client services and staffing to merchants and financial

institutions, having partnered with First Data.      JLL is a Maryland Corporation doing

business in Nebraska at First Data’s location, 6855 Pacific Street, Omaha, NE 68106.

       9.     First Data and JLL were Ms. Nichols’ joint employers. JLL maintains a

branch office at First Data’s Omaha, Nebraska facility located at 6855 Pacific Street. JLL

refers to First Data as its tenant, but First Data owns its facilities, and JLL runs the day to

day operations of First Data’s physical facilities. In her job, Ms. Nichols completed tasks

related to JLL’s management of First Data’s facilities. Ms. Nichols’ manager Matt Covey

was on the JLL payroll, but Ms. Nichols regularly worked with and took direction from First

Data Director of Properties Scott Altic, who managed and directed Covey’s work. Ms.

Nichols used both JLL and First Data web platforms to complete her work. In Ms. Nichols’

Mid-Year Review, Covey referred to this joint enterprise as the “JLL/First Data Family.”

Significantly, First Data exercises control over JLL’s decisions to hire and fire employees,

as is evident by the fact that First Data instructed JLL to fire Ms. Nichols, and JLL did so.

                                 JURISDICTION & VENUE

       10.    This matter arises under federal and state law. This Court has jurisdiction

pursuant to 28 U.S.C. §1331 based on Ms. Nichols’ federal claims set forth in this

Complaint. This Court has supplemental jurisdiction of the Nebraska state law claims

pursuant to 28 U.S.C. §1367.




                                              3
  8:19-cv-00035-RFR-MDN Doc # 18 Filed: 09/03/19 Page 4 of 15 - Page ID # 79



        11.      Venue is proper in this District pursuant to 28 U.S.C. §1381(b)(2), because

the acts complained of here were orchestrated from, planned in, and conducted in this

District.

        12.      Ms. Nichols dual filed charges of discrimination against both Defendants

with the Nebraska Equal Opportunity Commission (“NEOC”) and the Equal Employment

Opportunity Commission (“EEOC”).

              a. Her administrative charges against First Data are identified as NEOC

                 Charge No. 2-17/28-12-49166-RD and EEOC Charge No. 32E-2018-

                 00159.

              b. Her charges against JLL are identified as NEOC Charge No. 2-17/28-12-

                 49167-RD and EEOC Charge No. 32E-2018-00160.

        13.      The NEOC issued its determination on both charges as of October 19,

2018. Ms. Nichols received the NEOC’s determinations on October 26, 2018. The EEOC

issued its Notice of Right to Sue on both charges as of December 18, 2018. (A copy of

both of the EEOC Notices of Right to Sue are attached as Exhibits A and B and

incorporated by this reference as if fully set forth).



                                           FACTS

        14.      Ms. Nichols started working at First Data on March 23, 2016, when JLL

placed her at that location. As noted above, her performance at First Data initially was

assessed as very positive. In September 2016, Ms. Nichols’ manager described her

performance as “personable, professional and adaptable,” calling her a “great addition.”




                                               4
  8:19-cv-00035-RFR-MDN Doc # 18 Filed: 09/03/19 Page 5 of 15 - Page ID # 80



        15.   Unbeknownst to Ms. Nichols’ JLL Manager, Matthew Covey, Ms. Nichols’

husband, Rodney Nichols (“Rodney”), who was employed directly by First Data, filed a

charge of discrimination against First Data with the Omaha Human Rights and Relations

Department (“OHRRD”) on June 29, 2016. That filing languished at OHRRD for months,

until December 18, 2017 when Rodney retained Carlson & Burnett LLP to represent him

and the law firm provided OHRRD with its Notice of Representation. (Exhibit C, a true

and correct copy of C&B’s 12/19/2018 letter of representation is attached as Exhibit C

and incorporated here.)

        16.   Rodney’s work at First Data put him in close proximity to First Data’s

Director of Operations, Mark Jellsey.       They could hear one another’s telephone

conversations from their respective work spaces.          Jellsey knew when Rodney’s

discrimination charge was received by First Data.

        17.   Jellsey informed First Data’s Director of Properties, Scott Altic, of Rodney’s

charge because Ms. Nichols worked with Altic in the same office location. Altic informed

JLL, including Ms. Nichols’ supervisor Covey, of Rodney’s charge filed against First Data.

        18.   Ms. Nichols’ annual performance review, which was performed after First

Data received Rodney’s charge was dramatically different than her MidYear Review. The

only change that took place during the interim period was that Rodney’s charge of

discrimination against First Data was served.

        19.   Ms. Nichols seeks judgment against First Data and JLL for their retaliation

against her based on the fact that her husband filed discrimination charges against First

Data.




                                             5
  8:19-cv-00035-RFR-MDN Doc # 18 Filed: 09/03/19 Page 6 of 15 - Page ID # 81



                                              CLAIM I

                                         RETALIATION
                           (42 U.S.C. § 2000e3-a; Neb. Rev. Stat. § 1114)

        20.        Ms. Nichols incorporates by reference paragraphs 1-19, inclusive, as if

fully set forth.

        21.        Both Nebraska law and federal law in Title VII prohibit retaliation:

                   It shall be an unlawful employment practice for an employer to
                   discriminate against any of his employees or applicants for
                   employment . . . . because [s]he has opposed any practice made
                   an unlawful employment practice by this subchapter, or because
                   [s]he has made a charge, testified, assisted or participated in any
                   manner in an investigation, proceeding, or hearing under this
                   subchapter.
    42 U.S.C. § 2000e3-a.

        22.        To state a retaliation claim, Ms. Nichols must show (1) she engaged in

statutorily protected activity by either participation and/or protesting what she believed in

good faith to be discriminatory conduct, (2) her employers were of the protected activity,

(3) she suffered an adverse employment action, and (4) a causal connection between

her engagement in protected activity and the adverse employment action. Close

temporal proximity between protected activity and an adverse employment action raises

an inference of causation.

        23.        It is unlawful for an employer to retaliate against an employee because his

or her spouse, who is also an employee, filed a charge of discrimination. See Equal

Employment Opportunity Commission, Compliance Manual §8-II, p. 8-10 (1998).

        24.        Ms. Nichols was assessed as a successful employee until First Data

learned that her husband, one of its former employees, filed a charge of discrimination

against it. First Data employees were aware of Rodney’s filings based on the service of

                                                  6
  8:19-cv-00035-RFR-MDN Doc # 18 Filed: 09/03/19 Page 7 of 15 - Page ID # 82



the charge on it. First Data’s Director of Operations, Mark Jellsey, overheard Rodney’s

telephone and personal conversations in their work spaces. Jellsey knew that Rodney

filed a discrimination charge with OHRRD and that the charge was received at First Data.

       25.      Jellsey informed First Data’s Director of Property, Scott Altic, of Rodney’s

charge. Ms. Nichols worked with Altic in the same office location. Altic then passed along

the fact of the Rodney’s discrimination charge to Ms. Nichols’ supervisor at JLL.

       26.      After that information was learned, Ms. Nichols’ treatment by First Data

employees changed. She was treated more abruptly by management, she was

criticized for trivial matters. First Data and JLL contend they did not know of Rodney’s

charge. The timing of First Data’s and JLL’s actions, their increased daily scrutiny, First

Data’s instructions to JLL to end Ms. Nichol’s position all weigh heavily against First

Data’s claim.

       27.      First Data instructed JLL to terminate Ms. Nichols’ employment at First

Data without any warning, any factual basis related to her performance, and ultimately

based solely on the fact that her husband Rodney filed discrimination charges against

First Data. When those charges were served on First Data and it learned of the

Rodney’s claims, First Data commanded Ms. Nichols’ termination.

       WHEREFORE, Ms. Nichols requests judgment ordering an award of damages

pursuant to 42 U.S.C. § 12203 et seq. and Neb. Rev. Stat. § 48-114 et seq. based on

retaliatory termination First Data instructed JLL to execute.


                                                  R




                                              7
  8:19-cv-00035-RFR-MDN Doc # 18 Filed: 09/03/19 Page 8 of 15 - Page ID # 83




                               REQUEST FOR RELIEF


       Ms. Nichols requests judgment in her favor and awarding the following:

           1.     Damages for Ms. Nichols’ lost and future wages based on her
                  termination;

           2.     Damages for Ms. Nichols’ emotional pain and suffering,
                  inconvenience, mental anguish, and loss of enjoyment of life;

           3.     Damages for Ms. Nichols’ out of pocket expenses for physical and
                  mental health treatment;

           4.     Punitive damages for First Data’s knowing violation of federal
                  discrimination laws;

           5.     Costs and attorney fees; as allowed by law, and

           6.     Such other and further relief as the Court deems appropriate.


   PLAINTIFF MAKES DEMAND FOR TRIAL BY JURY IN OMAHA, NEBRASKA.



DATE: September 3, 2019.
                                             By:    s/ Alexis S. Mullaney
                                                    Alexis S. Mullaney #25908
                                                    Terry A. White #18282
                                                    CARLSON & BURNETT LLP
                                                    17525 Arbor Street
                                                    Omaha, NE 68130
                                                    Direct (402) 952-4175
                                                    Main (402) 934-5500
                                                    alexis@carlsonburnett.com
                                                    Attorneys for Plaintiff




                                         8
8:19-cv-00035-RFR-MDN Doc # 18 Filed: 09/03/19 Page 9 of 15 - Page ID # 84




                                                                     Exhibit A
8:19-cv-00035-RFR-MDN Doc # 18 Filed: 09/03/19 Page 10 of 15 - Page ID # 85
8:19-cv-00035-RFR-MDN Doc # 18 Filed: 09/03/19 Page 11 of 15 - Page ID # 86
8:19-cv-00035-RFR-MDN Doc # 18 Filed: 09/03/19 Page 12 of 15 - Page ID # 87
8:19-cv-00035-RFR-MDN Doc # 18 Filed: 09/03/19 Page 13 of 15 - Page ID # 88




                                                                      Exhibit B
8:19-cv-00035-RFR-MDN Doc # 18 Filed: 09/03/19 Page 14 of 15 - Page ID # 89
8:19-cv-00035-RFR-MDN Doc # 18 Filed: 09/03/19 Page 15 of 15 - Page ID # 90
